DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3 (line 2) “distance of” should recite --distance between--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 11) recites the limitation "the mounting aid unit passage opening".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnerman (US 2,342,170) in view of Lowry et al. (US 6,280,129).
As to claim 1, Tinnerman discloses a mounting assembly unit comprising: 
a mounting element B made of a metallic material to be fixed by means of at least one fastening bolt 10, wherein at least one mounting element passage opening is provided in the mounting element for the passage of the at least one fastening bolt; and 
a mounting aid unit 20 made of a metallic material, fixed to the mounting element by welding and associated with at least one mounting element passage opening, provided at the mounting element, 
wherein the mounting element passage opening has an opening width, the opening width being greater than an external diameter of the at least one fastening bolt, which is to be positioned or is positioned passing through the mounting element passage opening,
wherein the mounting aid unit associated with the mounting element passage opening has a mounting aid unit passage, wherein the mounting aid unit passage opening has an opening width, wherein the opening width of the mounting aid unit passage opening is smaller than the opening width of the mounting element passage opening,
wherein the mounting aid unit passage opening is positioned aligned with respect to the mounting element passage opening, such that an edge area of the mounting aid unit, which edge area surrounds the mounting aid unit passage opening, is arranged overlapping the mounting element passage opening in some areas (Figures 1-8; P1 C1 L43-55; P3 C2 L28-38).  

Lowry et al. teach a mounting assembly unit wherein a mounting element passage opening 34 of a mounting element 36 and a mounting aid unit passage opening 15 of a mounting aid unit 14 are each elongated and have an opening width obliquely to a direction of longitudinal extension thereof; the elongated openings receiving fastening bolt 26 in a plurality of positions along the length of the openings, providing for easier positioning and mounting of panel 38 on the mounting element (Figures 1-5; C5 L49-61).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman wherein the mounting element passage opening and the mounting aid unit passage opening are each elongated and have an opening width obliquely to a direction of longitudinal extension thereof, as taught by Lowry et al., such that the edge area of the mounting aid unit which overlaps the mounting element passage opening extends in the direction of longitudinal extension of the mounting aid unit passage opening, in order to provide for easier positioning and mounting of a member on the mounting element.
As to claim 2, Tinnerman as modified by Lowry et al. discloses a mounting assembly unit wherein the mounting aid unit 20 has two longitudinal edge sections 24,25 of the edge area, which longitudinal edge sections of the edge area are located opposite one another, and the two longitudinal edge sections of the edge area are each arranged overlapping the mounting element passage opening in some areas (Figures 1-8).  
As to claim 3, Tinnerman as modified by Lowry et al. discloses a mounting assembly unit wherein a distance between the two longitudinal sections 24,25 of the edge area is shorter than an external diameter of a fastening bolt 10, which is to be positioned or is positioned passing through the mounting element passage opening (Figures 1-8).  
As to claim 7, Tinnerman discloses a mounting assembly unit wherein: 
the mounting aid unit 20 comprises a mounting aid element 21; and 
the mounting aid unit passage opening is an opening formed in the mounting aid element (Figures 1-8).
As to claim 8, Tinnerman discloses a mounting assembly unit wherein the opening formed in the mounting aid element 21 is closed (Figures 1-8).  
As to claim 9, Tinnerman discloses a mounting assembly unit wherein the mounting aid unit 20 comprises two mounting aid elements 24,25 arranged so as to provide an intermediate space forming the mounting aid unit passage opening (Figures 1-8).  
As to claim 10, Tinnerman as modified by Lowry et al. discloses a mounting assembly unit wherein: 
the mounting aid unit 20 has two longitudinal edge sections 24,25 of the edge area, which longitudinal edge sections of edge area are located opposite one another, 
each of the two mounting aid elements 24,25 provides one of the longitudinal edge sections of the edge area (Figures 1-8).  
As to claims 11-13, Tinnerman fails to disclose that the mounting aid unit has a thickness of less than about 0.05 mm.  Tinnerman does not disclose any structural or functional significance as to the specific thickness of the material of the mounting aid unit.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman wherein the mounting aid unit has a thickness of less than about 0.05 mm, as Tinnerman does not disclose any structural or functional significance as to the specific thickness of the material of the mounting aid unit, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 16, Tinnerman discloses a mounting assembly unit wherein in at least one mounting element passage opening at least one fastening bolt 10 is held by a 20 associated with the mounting element passage opening (Figures 1-8).
As to claim 17, Tinnerman discloses a mounting assembly unit wherein the at least one fastening bolt 10 is a screw bolt (Figures 1-8).  
As to claim 18, Tinnerman discloses a mounting assembly unit comprising: 
a mounting element B configured to be fixed via at least one fastening bolt 10, the mounting element comprising at least one mounting element passage opening for receiving at least a portion of the at least one fastening bolt; and 
5a mounting aid unit 20 provided at the mounting element, the mounting aid unit being fixed to the mounting element via a welded connection and the mounting aid unit comprising at least one mounting aid unit passage opening associated with the at least one mounting element passage opening, 
wherein the mounting element passage opening has a mounting element passage opening width being greater than an external diameter of the portion of the at least one fastening bolt, 
wherein the mounting aid unit passage opening has a mounting aid unit passage opening width being less than the mounting element passage opening width, 
wherein the mounting aid unit passage opening is aligned with respect to the mounting element passage opening such that an edge area of the mounting aid unit overlaps the mounting element passage opening in one or more areas, the edge area defining the mounting aid unit passage opening (Figures 1-8; P1 C1 L43-55; P3 C2 L28-38).

Lowry et al. teach a mounting assembly unit wherein a mounting element passage opening 34 of a mounting element 36 and a mounting aid unit passage opening 15 of a mounting aid unit 14 are each elongated and have an opening width traversing a longitudinal axis thereof; the elongated openings receiving fastening bolt 26 in a plurality of positions along the length of the openings, providing for easier positioning and mounting of panel 38 on the mounting element (Figures 1-5; C5 L49-61).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman wherein the mounting element passage opening and the mounting aid unit passage opening are each elongated and have an opening width traversing a longitudinal axis thereof, as taught by Lowry et al., such that a longitudinal edge section of the edge area of the mounting aid unit which overlaps the mounting element passage opening extends in an axial relative to the longitudinal axis of the mounting aid unit passage opening, in order to provide for easier positioning and mounting of a member on the mounting element.
B and the mounting aid unit 20 comprise metallic material (Figures 1-8; P1 C1 L43-55). 
As to claims 20 and 23, Tinnerman as modified by Lowry et al. discloses a mounting assembly unit wherein the edge area comprises another longitudinal edge section 25, the longitudinal edge section 24 being located opposite the another longitudinal edge section, the another longitudinal edge section overlapping one or more other areas of the mounting element passage opening (Figures 1-8; P1 C1 L43-55; P3 C2 L28-38).  
As to claim 21, Tinnerman discloses a mounting assembly unit comprising: 
a mounting element B configured to be fixed via at least one fastening bolt 10, the mounting element comprising at least one mounting element passage opening for receiving at least a portion of the at least one fastening bolt; and 6
a mounting aid unit 20 provided at the mounting element, the mounting aid unit being fixed to the mounting element via a welded connection and the mounting aid unit comprising at least one mounting aid unit passage opening associated with the at least one mounting element passage opening, 
wherein the mounting element passage opening 10has a mounting element passage opening width, the mounting element passage opening width being greater than an external diameter of the portion of the at least one fastening bolt, 
wherein the mounting aid unit passage opening has a mounting aid unit passage 15opening width, the mounting aid unit passage opening width being less than the mounting element passage opening width, 

Tinnerman fails to disclose a mounting assembly unit wherein the mounting element passage opening and the mounting aid unit passage opening each comprise an elongated shape and have an opening width in a direction perpendicular to a longitudinal axis thereof, such that the edge area of the mounting aid unit which overlaps the mounting element passage opening extends in an axial direction relative to the longitudinal axis of the mounting aid unit passage opening.
Lowry et al. teach a mounting assembly unit wherein a mounting element passage opening 34 of a mounting element 36 and a mounting aid unit passage opening 15 of a mounting aid unit 14 each comprise an elongated shape and have an opening width in a direction perpendicular to a longitudinal axis thereof; the elongated openings receiving fastening bolt 26 in a plurality of positions along the length of the openings, providing for easier positioning and mounting of panel 38 on the mounting element (Figures 1-5; C5 L49-61).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman wherein the mounting element passage opening and the mounting aid unit passage opening each comprise an elongated shape and have an opening width in a direction perpendicular to a longitudinal axis thereof, as taught by Lowry et al., such that the edge area of the .
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
As to claims 1, 18 and 21, Attorney argues that:
Lowry et al. fails to teach or suggest modifying the mounting assembly unit disclosed by Tinnerman wherein the mounting element passage opening is elongated and has an opening width obliquely to a direction of longitudinal extension of the mounting element passage opening, and wherein the mounting aid unit passage opening is elongated and has an opening width obliquely to a direction of longitudinal extension of the mounting aid unit passage opening that is smaller than the opening width of the mounting element passage opening, as the width of slot 34 of the Lowry et al. reference is smaller than the width of slot 15.
Examiner disagrees.  As to claims 1, 18 and 21, Examiner notes that the Lowry et al. reference has not been applied to teach or suggest the mounting aid passage opening width being smaller than the opening width of the mounting element passage opening; such relative sizing is disclosed within the base reference of Tinnerman.  The Lowry et al. reference has only been applied to teach or suggest modifying the mounting assembly unit disclosed by Tinnerman et al. wherein the mounting element 
As to claims 1, 18 and 21, Tinnerman discloses a mounting assembly wherein the mounting aid unit passage opening of mounting aid unite 20 has an opening width, wherein the opening width of the mounting aid unit passage opening is smaller than the opening width of the mounting element passage opening of mounting element B (Figures 1-8; P1 C1 L43-55; P3 C2 L28-38).  
Tinnerman fails to disclose a mounting assembly unit wherein the mounting element passage opening and the mounting aid unit passage opening are each elongated and have an opening width obliquely to a direction of longitudinal extension thereof, such that the edge area of the mounting aid unit which overlaps the mounting element passage opening extends in the direction of longitudinal extension of the mounting aid unit passage opening.
Lowry et al. teach a mounting assembly unit wherein a mounting element passage opening 34 of a mounting element 36 and a mounting aid unit passage opening 15 of a mounting aid unit 14 are each elongated and have an opening width obliquely to a direction of longitudinal extension thereof; the elongated openings receiving fastening bolt 26 in a plurality of positions along the length of the openings, providing for easier positioning and mounting of panel 38 on the mounting element (Figures 1-5; C5 L49-61).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman wherein the mounting element passage opening and the mounting aid unit passage opening are each elongated and have an opening 
As to claims 1, 18 and 21, Attorney further argues that:
Tinnerman fails to disclose a mounting assembly unit comprising a mounting aid unit fixed to the mounting element by welding.
Examiner disagrees.  As to claims 1, 18 and 21, Tinnerman discloses a mounting assembly unit comprising a mounting aid unit 20 fixed to the mounting element B by welding (P3 C2 L28-38).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

03/15/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619